J-S27009-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                    IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

JOSEPH CEDENO,

                            Appellant                No. 1458 MDA 2015


             Appeal from the Judgment of Sentence May 15, 2015
             In the Court of Common Pleas of Lackawanna County
              Criminal Division at No(s): CP-35-CR-0001061-2014


BEFORE: SHOGAN and DUBOW, JJ., and STEVENS, P.J.E.*

MEMORANDUM BY SHOGAN, J.:                             FILED APRIL 21, 2016

       Appellant, Joseph Cedeno, appeals from the judgment of sentence

entered on May 15, 2015, in the Lackawanna County Court of Common

Pleas. We affirm.

       The trial court set forth the relevant factual background of this case as

follows:

             Just before 10:30 a.m. on April 1, 2014, Lackawanna
       County Prison inmate Jacob Huff was laying on the top bed rack
       inside his cell, S-14. (Notes of Testimony (“N.T.”), 12-13:24-1,
       2/18/15). As Huff prepared to go back to sleep, fellow inmate
       [Appellant] entered the cell and began arguing with Huff’s
       cellmate about money. (Id. at 12- 13:24-1; 14:4; 15:24 -25).1
       [Appellant], known to Huff as a “murderer,” also told Huff to “get
       out.” (Id. at 14:12 -14; 13:2). When Huff did not, [Appellant]
       punched him in the stomach, told him again to “get out,” and
____________________________________________


*
    Former Justice specially assigned to the Superior Court.
J-S27009-16


     then began punching Huff successively. (Id. at 13:3-6). Huff, still
     on the top bed rack, put his foot out to try to stop [Appellant]
     and create distance between the two, but [Appellant] grabbed
     Huff’s foot and pulled him from the top bed rack onto the floor.
     (Id. at 13:7 -9).
           1
             Huff’s testimony regarding [Appellant] entering cell
           S-14 was corroborated by Intelligence Captain
           Lackawanna County Prison Robert Maguire, who
           testified that video footage from the day of the
           assault shows [Appellant] walking out of his own cell,
           S-11, and into Huff’s cell, S-14. N.T., 79:5-16,
           02/17/15.

           When Huff got to his feet, he told [Appellant] that he
     “didn’t want to fight.” (Id. at 13:10-11). Nevertheless,
     [Appellant] put Huff in a headlock. (Id. at 13:10-11). In
     response, Huff “put [his] hands up” and continued to tell
     [Appellant] that he “didn’t want to fight.” (Id. at 13:11-14).
     [Appellant], though, just “squeezed harder and harder.” (Id.)
     Defending himself, Huff “undid” [Appellant’s] hands to undo his
     grip. (Id. at 17:16). When Huff stood up, however, [Appellant]
     hit him in the face. (Id. at 13:14-17; 17:16-19). A fist fight then
     ensued. (Id.)

           The two inmates continued fighting until [Appellant] fell
     into a desk inside the cell. (Id. at 17:20-21). Huff then walked
     toward the cell door because, as he said at trial, he still “didn’t
     want to fight.” (Id. at 17:20-23). When [Appellant] stood up, he
     grabbed something from his waistband and told Huff that “he
     was playing before” and “that he was gonna air Huff out.” (Id. at
     23:23-24; 24:19-22). [Appellant] then walked over to Huff,
     object in hand, and “stabbed him twice in the back” and once in
     “the back of his neck.” (Id. at 24:23-25; 29:14-15). He then hit
     Huff a few times in the face. (Id. at 25:1). Defending himself
     again, Huff grabbed [Appellant] and put him in a headlock. (Id.
     at 25:1-3). With his head near Huff’s midsection, [Appellant] bit
     Huff on the side of his body. (Id. at 25:3-4). By that point, the
     prison had called for a “lock in,” so Huff, his cellmate, and
     another inmate pushed [Appellant] out of cell S-14. (Id. at 25:5
     -8).

          At approximately 10:30 a.m., Correctional Officer Robert
     Mazzino noticed that S-14’s call button had been pushed from

                                    -2-
J-S27009-16


      inside the cell. (N.T., 38:24-25, 02/17/15). When he arrived to
      S-14, Huff, now alone with his cellmate, told Officer Mazzino that
      [Appellant] had “shanked” him. (Id. at 39:2-3, 9). While doing
      so, Huff pointed out a pen that was broken in half and laying on
      the floor. (Id. at 45:20 -23). Officer Mazzino noticed that half of
      the pen was normal while the other half was wrapped in white
      linen. (Id. at 46:1-3). He further noticed that Huff had sustained
      visible injuries, including three puncture wounds on his upper to
      mid back and a bite mark on his side. (Id. at 45:9-11). While
      still in the cell, Officer Mazzino handed the broken, linen-
      wrapped pen to Lackawanna County Prison Intelligence Captain
      Robert Maguire, who was also called to S-14 shortly after the
      fight and had just arrived. (Id. at 81:22; 24-25). At trial,
      Captain Maguire testified that the pen was actually wrapped with
      both linen and cardboard. (Id. at 82:5-6).

             Shortly thereafter, Officer Mazzino and several other
      officers found [Appellant] in his own cell, S-11, and placed him
      in handcuffs. (Id. at 54:18-19). Registered nurse and prison
      health care unit administrator Kenneth McCawley was called to
      Huff’s cell, where he treated Huff for three puncture wounds—
      two in the midthoracic and upper posterior ribcage and one in
      the left posterior neck—and a bite on the left lateral ribcage.
      (N.T., 60:8-9; 15-16, 02/18/15). Huff was further treated with
      first aid, wound cleaning, a tetanus toxoid, an antibiotic for
      seven days, pain management Motrin twice a day, and daily
      treatment until he was healed. Id. at 55:20-25.

Memorandum and Order, 8/21/15, at 1-3.

      Appellant was charged with multiple crimes in connection the

aforementioned attack. On February 18, 2015, a jury found Appellant guilty

of aggravated assault (attempt to cause serious bodily injury), aggravated

assault with a deadly weapon, assault by prisoner, terroristic threats, simple

assault (attempt to cause bodily injury), and recklessly endangering another

person (“REAP”).    Additionally, the trial court convicted Appellant of the

summary offense of harassment.          On May 15, 2015, the trial court


                                     -3-
J-S27009-16


sentenced Appellant as follows: 108 to 240 months for aggravated assault

(attempt to cause serious bodily injury); forty-five months to eight years for

aggravated assault with a deadly weapon; forty-two months to eight years

for assault by prisoner; and twenty-two months to four years for terroristic

threats.    The sentences were ordered to be served consecutively. 1       This

resulted in an aggregate minimum sentence of eighteen years and one

month to a maximum term of forty years of incarceration.

       Appellant filed a timely post-sentence on May 26, 2015,2 and the trial

court denied Appellant’s motion in an order filed on August 21, 2015. This

timely appeal followed.       Both Appellant and the trial court have complied

with Pa.R.A.P. 1925.

       On appeal, Appellant presents six issues for this Court’s consideration:

       A. Whether there was sufficient evidence to support the verdicts
       of aggravated assault with a deadly weapon, aggravated assault
       with attempted serious bodily injury, and assault by a prisoner?

       B. Whether the verdicts of aggravated assault with a deadly
       weapon, aggravated assault with attempted serious bodily injury
       and assault by a prisoner were against the weight of the
       evidence?



____________________________________________


1
  The convictions for simple assault and REAP merged with aggravated
assault (attempt to cause serious bodily injury) for sentencing purposes, and
the trial court imposed no further penalty for harassment.
2
  The timeliness of Appellant’s post-sentence motion will be discussed in
greater detail below.



                                           -4-
J-S27009-16


      C. Whether the trial court erred in granting the Commonwealth’s
      Motion in Limine to introduce evidence that the Appellant was
      incarcerated for a homicide conviction?

      D. Whether the trial court erred when it failed to merge the
      sentences on the aggravated assault-attempt to cause bodily
      injury with assault by a prisoner?

      E. Whether the trial court erred when it failed to impose
      concurrent sentences on the aggravated assault, the assault by a
      prisoner, and terroristic threats charges?

      F. Whether the trial court imposed harsh, unreasonable and
      excessive sentences due to, inter alia, the fact that the injuries
      were minor?

Appellant’s Brief at 4.

      In his first issue, Appellant claims that the evidence was insufficient to

prove his guilt beyond a reasonable doubt on the aggravated assault

(attempt to cause serious bodily injury), aggravated assault with a deadly

weapon, and assault by prisoner charges. However, we are constrained to

point out that Appellant failed to state which element or elements of these

crimes were not proven by sufficient evidence.

      This Court has addressed this issue as follows:

            If Appellant wants to preserve a claim that the
            evidence was insufficient, then the 1925(b)
            statement needs to specify the element or elements
            upon which the evidence was insufficient. This Court
            can then analyze the element or elements on appeal.
            Where a 1925(b) statement does not specify the
            allegedly unproven elements, ... the sufficiency issue
            is waived on appeal.

      Commonwealth v. Williams, 959 A.2d 1252, 1257 (Pa. Super.
      2008), quoting Commonwealth v. Flores, 921 A.2d 517, 522-
      523 (Pa. Super. 2007).

                                     -5-
J-S27009-16



Commonwealth v. Tyack, 128 A.3d 254, 260 (Pa. Super. 2015).

      Here, Appellant merely asserted that the evidence was insufficient to

support his convictions for aggravated assault (attempt to cause serious

bodily injury), aggravated assault with a deadly weapon, and assault by

prisoner.   Pa.R.A.P. 1925(b) Statement, 9/14/14, at 1.     We conclude that

Appellant’s boilerplate statement failed to specify which element or elements

were not established with sufficient evidence.    Tyack, 128 A.3d 254, 260.

Accordingly, we deem this claim waived. Id.

      However, had Appellant properly presented this issue, we would

conclude that he is entitled to no relief.       The standard for evaluating

sufficiency claims is as follows:

      The standard we apply in reviewing the sufficiency of the
      evidence is whether viewing all the evidence admitted at trial in
      the light most favorable to the verdict winner, there is sufficient
      evidence to enable the fact-finder to find every element of the
      crime beyond a reasonable doubt. In applying the above test,
      we may not weigh the evidence and substitute our judgment for
      the fact-finder[’s]. In addition, we note that the facts and
      circumstances established by the Commonwealth need not
      preclude every possibility of innocence. Any doubts regarding a
      defendant’s guilt may be resolved by the fact-finder unless the
      evidence is so weak and inconclusive that as a matter of law no
      probability of fact may be drawn from the combined
      circumstances. The Commonwealth may sustain its burden of
      proving every element of the crime beyond a reasonable doubt
      by means of wholly circumstantial evidence.          Moreover, in
      applying the above test, the entire record must be evaluated and
      all evidence actually received must be considered. Finally, the
      finder of fact while passing upon the credibility of witnesses and
      the weight of the evidence produced, is free to believe all, part
      or none of the evidence.


                                     -6-
J-S27009-16


Commonwealth v. Estepp, 17 A.3d 939, 943-944 (Pa. Super. 2011).

     As noted, Appellant argues that the evidence was insufficient to

establish aggravated assault (attempt to cause serious bodily injury),

aggravated assault with a deadly weapon, and assault by prisoner. Those

crimes are defined in the Crimes Code as follows:

     Aggravated assault

     (a) Offense defined.--A person is guilty of aggravated assault
     if he:

           (1) attempts to cause serious bodily injury to
           another, or causes such injury intentionally,
           knowingly or recklessly under circumstances
           manifesting extreme indifference to the value of
           human life;

                                   * * *

           (4) attempts to cause or intentionally or knowingly
           causes bodily injury to another with a deadly
           weapon[.]

18 Pa.C.S. § 2702(a)(1) and (4).

     Assault by prisoner

     (a) Offense defined.--A person who is confined in or
     committed to any local or county detention facility, jail or prison
     or any State penal or correctional institution or other State penal
     or correctional facility located in this Commonwealth is guilty of
     a felony of the second degree if he, while so confined or
     committed or while undergoing transportation to or from such an
     institution or facility in or to which he was confined or committed
     intentionally or knowingly, commits an assault upon another
     with a deadly weapon or instrument, or by any means or
     force likely to produce serious bodily injury. A person is
     guilty of this offense if he intentionally or knowingly causes
     another to come into contact with blood, seminal fluid, saliva,
     urine or feces by throwing, tossing, spitting or expelling such

                                    -7-
J-S27009-16


     fluid or material when, at the time of the offense, the person
     knew, had reason to know, should have known or believed such
     fluid or material to have been obtained from an individual,
     including the person charged under this section, infected by a
     communicable disease, including, but not limited to, human
     immunodeficiency virus (HIV) or hepatitis B.

18 Pa.C.S. § 2703(a) (emphasis added).

     In the case at bar, the trial court comprehensively addressed the

elements of each of these crimes and Appellant’s challenges to the

sufficiency of the evidence underlying each conviction.     If Appellant had

properly preserved these issues on appeal, we would conclude that the

evidence was sufficient to sustain his convictions, and we would do so on the

basis of the trial court’s thorough discussion.   Memorandum and Order,

8/21/15, at 6-15.

     Next, Appellant avers that the guilty verdicts on the charges of

aggravated assault (attempt to cause serious bodily injury), aggravated

assault with a deadly weapon, and assault by prisoner were against the

weight of the evidence. Before we may reach the merits this challenge, we

must determine whether Appellant properly preserved this claims on appeal.

Commonwealth v. Mikell, 968 A.2d 779, 780 (Pa. Super. 2009). “[T]he

date of imposition of the sentence is the date the sentencing court

pronounces the sentence.” Commonwealth v. Green, 862 A.2d 613, 621

(Pa. Super. 2004).    “This Court has held that the date of imposition of

sentence in open court, and not the date on which the sentence is docketed,

is the reference point for computing the time for filing post-sentence

                                    -8-
J-S27009-16


motions.”   Commonwealth v. Nahavandian, 954 A.2d 625, 630 (Pa.

Super. 2008).

     Pennsylvania Rule of Criminal Procedure 607 provides as follows:

     (A) A claim that the verdict was against the weight of the
     evidence shall be raised with the trial judge in a motion for a
     new trial:

            (1) orally, on the record, at any time before
            sentencing;

            (2) by written motion at any time before sentencing;
            or

            (3) in a post-sentence motion.

Pa.R.Crim.P. 607(A).

     Here, Appellant challenged the weight of the evidence in a post-

sentence motion filed on May 26, 2015.        As noted above, Appellant’s

judgment of sentence was entered on May 15, 2015, and therefore, in order

to be timely filed, Appellant’s post-sentence motion needed to be filed by

May 25, 2015. Pa.R.Crim.P. 720(A)(1). Due to the Memorial Day holiday,

however, the Lackawanna Court of Common Pleas was closed on Monday,

May 25, 2015. For computations of time, whenever the last day of any such

period falls on a Saturday, Sunday, or a legal holiday, that day is omitted

from the computation.    1 Pa.C.S. § 1908; Green, 862 A.2d at 618.      The

next day the trial court was open was Tuesday, May 26, 2015. Accordingly,




                                    -9-
J-S27009-16


Appellant’s post-sentence motion was timely filed and his challenge to the

weight of the evidence was preserved.3

       With respect to a weight claim, we apply the following standards:

              A motion for new trial on the grounds that the verdict is
       contrary to the weight of the evidence, concedes that there is
       sufficient evidence to sustain the verdict. Thus, the trial court is
       under no obligation to view the evidence in the light most
       favorable to the verdict winner. An allegation that the verdict is
       against the weight of the evidence is addressed to the discretion
       of the trial court. A new trial should not be granted because of a
       mere conflict in the testimony or because the judge on the same
       facts would have arrived at a different conclusion. A trial judge
       must do more than reassess the credibility of the witnesses and
       allege that he would not have assented to the verdict if he were
       a juror. Trial judges, in reviewing a claim that the verdict is
       against the weight of the evidence do not sit as the thirteenth
       juror. Rather, the role of the trial judge is to determine that
       notwithstanding all the facts, certain facts are so clearly of
       greater weight that to ignore them or to give them equal weight
       with all the facts is to deny justice.

Commonwealth v. Widmer, 744 A.2d 745, 751-752 (Pa. 2000) (citations,

footnote, and internal quotation marks omitted). “An appellate court cannot
____________________________________________


3
    We are constrained to note that Appellant’s post-sentence motion was
never entered on the docket.         However, the post-sentence motion is
included in the certified record and bears a Clerk of Judicial Records Criminal
Division date stamp of May 26, 2015. Moreover, the Commonwealth filed a
response to the motion, and the trial court addressed the issues raised in the
post-sentence motion in its August 21, 2015 Memorandum and Order. Thus,
we are satisfied that the motion was timely filed, and we conclude that its
absence from the docket entries was an oversight. See Commonwealth v.
Carter, 122 A.3d 388, 391 (Pa. Super. 2015) (stating that we will regard as
done that which ought to have been done and treating a filing as timely)
(citing Commonwealth v. Howard, 659 A.2d 1018, 1021 n.12 (Pa. Super.
1995)). Upon the return of the certified record to the trial court, we direct
the docket entries to be corrected to reflect that Appellant’s post-sentence
motion was filed on May 26, 2015.



                                          - 10 -
J-S27009-16


substitute its judgment for that of the finder of fact.     Thus, we may only

reverse the lower court’s verdict if it is so contrary to the evidence as to

shock one’s sense of justice.” Commonwealth v. Serrano, 61 A.3d 279,

289 (Pa. Super. 2013) (citation omitted).

      In addressing Appellant’s weight of the evidence claims, the trial court

provided the following analysis:

            Here, the jury, as the trier of fact, was “free to believe all,
      part or none of the evidence.” Commonwealth v. Chine, 40 A.3d
1239, 1244 (Pa. Super. 2012) (citations omitted), appeal denied,
      63 A.3d 773 (Pa. 2013). Simply put, we find that the evidence of
      [Appellant’s] guilt on the charges he now challenges was neither
      tenuous nor vague such that that the jury’s guilty verdicts shock
      our conscience. The direct and circumstantial evidence … reflects
      that [Appellant], a prisoner, initiated and continued a fist fight
      with Huff, a fellow inmate, then escalated that fight when, during
      a break in the altercation, he removed from his waistband a
      previously concealed pen with a white linen and cardboard
      handle, verbally threatened Huff’s life, walked over to him, and
      stabbed him repeatedly in the neck and back. While the defense
      suggested, via cross-examination and argument, that the pen
      was not a deadly weapon capable of seriously injuring Huff and
      that [Appellant], at no point, intended to seriously injure Huff,
      the jury was empowered to disbelieve these suggestions and
      accept the Commonwealth’s evidence. See id. at 1244. Given
      [Appellant’s] failure to demonstrate that his guilty verdicts were
      against the weight of the evidence, his Motion for a New Trial on
      this ground will be denied.

Memorandum and Order, 8/21/15, at 16.

      We agree.       The Commonwealth introduced ample evidence of

Appellant’s culpability with regard to the challenged convictions, and the jury

was free to weigh the evidence as it did. We cannot conclude that the trial

court abused its discretion by denying Appellant’s weight challenge, and the


                                     - 11 -
J-S27009-16


verdict does not shock our sense of justice. Widmer, 744 A.2d at 751-752;

Serrano, 61 A.3d at 289.

      Next,    Appellant   claims   the   trial   court    erred   in   granting   the

Commonwealth’s motion in limine to introduce evidence that Appellant was

incarcerated for a homicide where he stabbed the victim. Appellant claims

that this evidence was more prejudicial than probative and should not have

been admitted under Pa.R.E. 404(b).

      We review a trial court’s decision to grant or deny a motion in limine

under an abuse of discretion standard. Commonwealth v. Reese, 31 A.3d
708, 715 (Pa. Super. 2011). Moreover, we point out that the admissibility of

evidence is within the sound discretion of the trial court and will be reversed

only upon an abuse of that discretion.            Id.     “Admissibility depends on

relevance and probative value. Evidence is relevant if it logically tends to

establish a material fact in the case, tends to make a fact at issue more or

less probable or supports a reasonable inference or presumption regarding a

material fact.” Id. (citation omitted).

      Pa.R.E. 404(b) provides in relevant part as follows:

      (b) Crimes, Wrongs or Other Acts.

              (1) Prohibited Uses. Evidence of a crime, wrong, or
              other act is not admissible to prove a person’s
              character in order to show that on a particular
              occasion the person acted in accordance with the
              character.

              (2) Permitted Uses. This evidence may be admissible
              for another purpose, such as proving motive,

                                      - 12 -
J-S27009-16


            opportunity, intent, preparation, plan, knowledge,
            identity, absence of mistake, or lack of accident. In a
            criminal case this evidence is admissible only if the
            probative value of the evidence outweighs its
            potential for unfair prejudice.

Pa.R.E. 404(b)(1)-(2).

      As noted above, an element of assault by prisoner requires proof that

the defendant was incarcerated at the time of the offense.       18 Pa.C.S. §

2703(a).   Here, in the motion in limine, the Commonwealth asserted that

Appellant was incarcerated due to charges relating to a stabbing death.

Motion in Limine, 2/11/15, at 1.          The Commonwealth claimed that

Appellant’s prior act of stabbing his victim was probative as to motive in the

instant case. Id. at 2. At the time of the instant stabbing, Appellant was

incarcerated awaiting trial on a murder charge. While in prison with Huff,

Appellant shared the details of this earlier stabbing.      One month after

Appellant attacked Huff, Huff testified against Appellant at Appellant’s

murder trial.

      As noted above, during the instant attack, Appellant told Huff he was

“going to air him out.”   N.T., Trial, 2/18/15, at 26.   Huff testified that he

believed this to mean that Appellant would stab him, because Huff was

aware that Appellant had stabbed someone else leading to his incarceration.

Id. at 27. The Commonwealth’s theory of the case was that Appellant was

“either seeking revenge for Mr. Huff’s expression of willingness to testify

against Appellant or attempting to prevent Appellant from testifying.”


                                    - 13 -
J-S27009-16


Commonwealth’s Brief at 21. Thus, we discern no abuse of discretion in the

trial court’s conclusion to admit the evidence of the earlier stabbing.      The

Commonwealth’s theory was that Appellant stabbed Huff to prevent his

testimony.    The prior stabbing made the Commonwealth’s theory more

probable than it would have been without that evidence, and the probative

value of this evidence outweighs the prejudice to Appellant.

      Next, Appellant alleges that the trial court erred when it failed to

merge the sentences for aggravated assault with a deadly weapon with

assault by prisoner. We disagree.

      Merger of offenses is discussed in section 9765 of the Sentencing

Code, which provides as follows:

      No crimes shall merge for sentencing purposes unless the crimes
      arise from a single criminal act and all of the statutory elements
      of one offense are included in the statutory elements of the
      other offense. Where crimes merge for sentencing purposes, the
      court may sentence the defendant only on the higher graded
      offense.

42 Pa.C.S. § 9765. “Accordingly, merger is appropriate only when two

distinct criteria are satisfied: (1) the crimes arise from a single criminal act;

and (2) all of the statutory elements of one of the offenses are included

within the statutory elements of the other.” Commonwealth v. Raven, 97
A.3d 1244, 1249 (Pa. Super. 2014), appeal denied, 105 A.3d 736 (Pa.

2014).

      As noted above, aggravated assault with a deadly weapon is defined

as follows: “A person is guilty of aggravated assault if he … attempts to

                                     - 14 -
J-S27009-16


cause or intentionally or knowingly causes bodily injury to another with a

deadly weapon[.]”       18 Pa.C.S. § 2702(a)(4).      The crime of assault by

prisoner occurs when “a person who is confined in or committed to any local

or county detention facility, jail or prison or any State penal or correctional

institution or other State penal or correctional facility located in this

Commonwealth …         intentionally or knowingly, commits an assault upon

another with a deadly weapon[.]”      18 Pa.C.S. § 2703(a).

        As can be seen in the definitions of these crimes, each contains an

element the other does not. Assault by prisoner requires a defendant to be

a prisoner, but aggravated assault with a deadly weapon does not.

Moreover, aggravated assault with a deadly weapon can be established with

an attempt, but assault by prisoner requires a defendant to actually commit

the assault. Accordingly, these crimes do not merge.          Raven, 97 A.3d at

1249.

        Next, Appellant avers that the trial court erred when it failed to impose

concurrent sentences on the aggravated assault, assault by prisoner, and

terroristic threats charges. The decision to impose consecutive rather than

concurrent sentences is left to the discretion of the sentencing court.

Commonwealth v. Zirkle, 107 A.3d 127, 133 (Pa. Super. 2014).

Accordingly, Appellant is challenging a discretionary aspect of his sentence.

        It is well settled that a challenge to the discretionary aspects of a

sentence is a petition for permission to appeal, as the right to pursue such a


                                      - 15 -
J-S27009-16


claim is not absolute. Commonwealth v. Treadway, 104 A.3d 597, 599

(Pa. Super. 2014). Before this Court may review the merits of a challenge

to the discretionary aspects of a sentence, we must engage in the following

four-pronged analysis:

       [W]e conduct a four part analysis to determine: (1) whether
       appellant has filed a timely notice of appeal, see Pa.R.A.P. 902
       and 903; (2) whether the issue was properly preserved at
       sentencing or in a motion to reconsider and modify sentence,
       see Pa.R.Crim.P. 720; (3) whether appellant’s brief has a fatal
       defect, Pa.R.A.P. 2119(f); and (4) whether there is a substantial
       question that the sentence appealed from is not appropriate
       under the Sentencing Code, 42 Pa.C.S. § 9781(b).

Commonwealth v. Moury, 992 A.2d 162, 170 (Pa. Super. 2010) (citing

Commonwealth v. Evans, 901 A.2d 528, 533 (Pa. Super. 2006)).

       Appellant has met the first three parts of the four-prong test:

Appellant filed a timely appeal; Appellant preserved the issues in a post-

sentence     motion;    and    Appellant       included   a   statement   pursuant   to

Pa.R.A.P. 2119(f) in his brief.4 Thus, we next assess whether Appellant has

raised a substantial question with respect to the issues he raised.

       A determination as to whether a substantial question exists is made on

a case-by-case basis. Commonwealth v. Sierra, 752 A.2d 910 (Pa. Super.
____________________________________________


4
   While Appellant included a Pa.R.A.P. 2119(f) statement, Appellant’s Brief
at 6, the statement is deficient because it fails to articulate how his sentence
violates a particular provision of the Sentencing Code or is contrary to the
fundamental norms underlying the sentencing process. Commonwealth v.
Dodge, 77 A.3d 1263, 1271 (Pa. Super. 2013). However, because the
Commonwealth has not objected to this deficiency, and because appellate
review is not hampered, we decline to find waiver. Id.



                                          - 16 -
J-S27009-16


2000). This Court will grant the appeal “only when the appellant advances a

colorable argument that the sentencing judge’s actions were either:          (1)

inconsistent with a specific provision of the Sentencing Code; or (2) contrary

to the fundamental norms which underlie the sentencing process.”        Id. at

912-913.

      In his brief, Appellant presents a boilerplate claim that the trial court

should have imposed concurrent sentences for aggravated assault, assault

by prisoner, and terroristic threats. Appellant’s Brief at 29.

      Long standing precedent of this Court recognizes that 42
      Pa.C.S.A. § 9721 affords the sentencing court discretion to
      impose its sentence concurrently or consecutively to other
      sentences being imposed at the same time or to sentences
      already imposed. A challenge to the imposition of consecutive
      rather than concurrent sentences does not present a substantial
      question regarding the discretionary aspects of sentence. We see
      no reason why a defendant should be afforded a volume
      discount for his crimes by having all sentences run concurrently.

Zirkle, 107 A.3d at 133 (quotation marks and some citations omitted).

      “To make it clear, a defendant may raise a substantial question where

he receives consecutive sentences within the guideline ranges if the case

involves circumstances where the application of the guidelines would be

clearly unreasonable, resulting in an excessive sentence; however, a bald

claim of excessiveness due to the consecutive nature of a sentence will not

raise a substantial question.” Dodge, 77 A.3d at 1270. Herein, Appellant

presents no argument or citation to relevant authority on this issue.

Therefore, we conclude that he has failed to raise a substantial question.


                                     - 17 -
J-S27009-16


        In his final issue, Appellant raises an additional challenge to the

discretionary aspects of his sentence.     Appellant avers that the aggregate

sentence was manifestly excessive in light of the fact that Mr. Huff’s injuries

were minor.     Appellant’s Brief at 29.   He claims that while the sentences

imposed were within the standard range of the Sentencing Guidelines, the

application of the Guidelines in the instant case was clearly unreasonable.

Id.

        We conclude that this issue suffers from the same deficiencies as

Appellant’s first challenge to the discretionary aspects of his sentence; it is

an undeveloped and bald challenge to the consecutive nature of his

sentences. Accordingly, to the extent that Appellant purports to challenge

the aggregated sentence due to the consecutive nature of the sentences

imposed, he has failed to raise a substantial question. Dodge, 77 A.3d at

1270.    The remaining argument is that the sentence was excessive when

compared to the injuries Mr. Huff suffered. We construe this as a claim that

the trial court failed to consider all relevant factors when it imposed its

sentence.

        “An allegation that the sentencing court failed to consider or did not

adequately consider facts of record is effectively a request for this court to

substitute its judgment for that of the lower court.”     Commonwealth v.




                                     - 18 -
J-S27009-16


Montalvo, 641 A.2d 1176, 1186 (Pa. Super. 1994). Such a claim fails to

present a substantial question.5 Id.

       For the reasons set forth above, we conclude that Appellant is entitled

to no relief. Accordingly, we affirm the judgment of sentence.

       Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/21/2016




____________________________________________


5
  Assuming for the sake of argument that we were to address Appellant’s
claim that the trial court failed to consider all relevant factors, we would
conclude that the argument was meritless and that the trial court did not
abuse its discretion in sentencing Appellant in the instant matter. “Where
the sentencing judge had the benefit of a presentence investigation report, it
will be presumed that he or she was aware of the relevant information
regarding the defendant’s character and weighed those considerations along
with mitigating statutory factors.” Commonwealth v. Clarke, 70 A.3d
1281, 1287 (Pa. Super. 2013) (citation omitted).




                                          - 19 -